Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00689-CR

                                    Antoinette MARTINEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR12772B
                      Honorable Catherine Torres-Stahl, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we REVERSE the judgment of the trial
court in Count 2 and RENDER a judgment of acquittal in Count 2. The judgment of the trial court
in Count 1 is AFFIRMED.

       SIGNED November 14, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice